DETAILED ACTION
This Office Action is in response to the amendment filed September 2, 2021 for the above identified patent application.

Allowable Subject Matter
The indicated allowability of original claim 3 is withdrawn in view of the newly discovered reference(s) to Hiroshi et al. (JP 2012-161903).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is not fully understood because the limitations of “the leading end portion being rotatable” and “the connection member comprises a rotatable support” are recited in independent claim 1.  A dependent claim is understood to incorporate all the limitations of a claim from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. (JP 2012-161903).
Hiroshi teaches an installing device comprising: a connection member (60) disposed at a base end portion of a hollow arm which extends in an extension direction and which has a hollow (58) extending in the extension direction, a linear object (11) passing through the hollow being connectable to the connection member; and a linear motion support (68) supporting the connection member slidably with respect to the hollow arm in the extension direction, wherein the hollow arm has a leading end portion (36,38) opposite to the base end portion in the extension direction, the leading end portion being rotatable about a rotation axis (a6) which extends in the extension direction, and wherein the connection member comprises a rotatable support (56,90) supporting the linear object rotatably about an axis (a4) parallel to the rotation axis.  

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (USP 6,431,018).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Hiroshi et al. (JP 2012-161903) or Okada et al. (USP 6,431,018), as applied to claim 1 above, in further view of Carruthers (USP 11,040,457).
Neither Hioroshi nor Okada teach the axial member being a hose.  Carruthers teaches the known technique of using a flexible hose to provide a pneumatic pressure, cooling fluid, or cutting gas to various tools.  It would have been obvious to one of .    

Allowable Subject Matter
Claims 4-7 and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658